DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
	Line 13 recites the limitation "the height of the gripper portion".  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected, for example, by an amendment instead reciting "[[a height of the gripper portion".
Regarding claim 18,
	Lines 14-15 recite the limitation "the height of the gripper portion".  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected, for example, by an amendment instead reciting "[[a height of the gripper portion".
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of U.S. Patent No. 10,544,538 to Carpenter (“Carpenter”). Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
Regarding claim 1,
The claimed features of the: cabinet, cover, tub, basket, top wall, and scrubbing tool seat are anticipated by claim 1 of Carpenter.  The remaining claimed features of the scrubbing tool are met by the scrubbing tool in claim 1 of Carpenter, wherein it would have been obvious to one having ordinary skill in the art at the time of filing that the claimed scrubbing tool is an obvious variation of Carpenter.
Regarding claim 2,
The claimed feature of the cover is an obvious variation of the cover in claim 2 of Carpenter.
Regarding claim 3,

Regarding claim 4,
The claimed features of the scrubbing tool and scrubbing tool seat are anticipated by claim 4 of Carpenter.  
Regarding claim 5,
The claimed feature of the shroud is anticipated by claim 5 of Carpenter.  
Regarding claim 6,
The claimed feature of the shroud is an obvious variation of the shroud in claim 6 of Carpenter.
Regarding claim 7,
The claimed features of the seat are anticipated by claim 7 of Carpenter.  
Regarding claim 8,
The claimed features of the scrubbing tool are anticipated by claim 8 of Carpenter.  
Regarding claim 9,
The claimed features of the scrubbing tool are anticipated by claim 9 of Carpenter.  
Regarding claim 10,
The claimed features of the reservoir are anticipated by claim 10 of Carpenter.  
Regarding claim 11,
The claimed features of the scrubbing tool are anticipated by claim 11 of Carpenter.  
Regarding claim 12,
The claimed features of the scrubbing tool and scrubbing tool seat are anticipated by claim 12 of Carpenter.  
Regarding claim 13,
The claimed features of the scrubbing tool seat are anticipated by claim 13 of Carpenter.  
Regarding claim 14,
The claimed feature of the scrubbing surface is anticipated by claim 14 of Carpenter.  
Regarding claim 15,
The claimed feature of the scrubbing surface is anticipated by claim 15 of Carpenter.  
Regarding claim 16,
The claimed feature of the scrubbing surface is anticipated by claim 16 of Carpenter.  
Regarding claim 17,
The claimed feature of the scrubbing tool is an obvious variation of the scrubbing tool in claim 1 of Carpenter.
Regarding claim 18,
The claimed features of the: cabinet, cover, tub, basket, top wall, and scrubbing tool seat are anticipated by claim 17 of Carpenter.  The remaining claimed features of the scrubbing tool are met by the scrubbing tool in claim 17 of Carpenter, wherein it 
Regarding claim 19,
The claimed features of the scrubbing tool and scrubbing tool seat are anticipated by claim 20 of Carpenter.  
Regarding claim 20,
The claimed feature of the scrubbing tool is an obvious variation of the scrubbing tool in claim 17 of Carpenter.
Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.  
In particular, the closest prior art reference, Mason (US Pat. 3,490,254), teaches a fabric treating appliance comprising: a cabinet (10) defining an interior and having a top wall defining an access opening (13) [Fig. 1; col. 2, lines 17-23]; a cover (11) movable relative to the cabinet between opened and closed positions to selectively close the access opening [Fig. 1; col. 2, lines 17-23]; a tub (21) located within the interior and having an open top aligned with the access opening [Fig. 2; col. 2, lines 38-41]; a rotatable basket (14) located within the tub and having a loading opening aligned with the open top and the access opening [Fig. 2; col. 2, lines 20-23]; a top wall (12) extending between at least one of the cabinet and the tub [Fig. 1, 3; col. 2, lines 20-23]; a scrubbing tool seat (at 38) located in the top wall [Fig. 1, 3; col. 2, lines 27-33; col. 3, lines 19-22]; and a scrubbing tool (16) removably disposed in the scrubbing tool seat recessed in the top wall for the scrubbing tool (16) to be disposed, nor does Mason teach that the ‘scrubbing tool’ (16) comprises a gripper portion and a set of bristles mounted on the tool opposite the gripper portion, with the scrubbing tool removably disposed in the scrubbing tool seat such that the gripper portion is oriented up and a height of the gripper portion is such that at least a portion of the gripper portion extends above the top wall.  Furthermore, Mason does not teach an aperture in the seat fluidly connected to the tub to define a drain in fluid communication with the tub, wherein excess liquid from the scrubbing tool (16) can be drained through the aperture and into the tub.  Upon a comprehensive search, no available prior art was able to remedy said deficiencies of Mason to arrive at the respective inventions defined by independent claims 1 and 18.
Hortel (US Pat. 6,233,771) teaches a cleaning device comprising a set of bristles (206) mounted opposite a gripper portion (204) for spot-cleaning fabrics in a non-immersion dry cleaning operation that allows a user to pre-spot fabrics without resorting to scrubbing [abstract; col. 2, lines 6-12; col. 7, lines 51-65].
Kottmeyer (US Pat. 806,680) teaches a washboard comprising a rubbing board or wall (3), side walls (4), and a top (C) having a depressed soap holder (5) with perforations (6) to drain the soap, where the washboard is permanently fixed in a wash tub (1) [Fig. 1-3; pg. 1, lines 27-49].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711